OFFICIAL NOTICE FROMCOURTOF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
               STATE ©F TEXAS
               PENALTY-FOR. •
                                                         02 1R
2/12/2015      PRIVATE USE                               0006557458        FEB 25 2015
TRAWEEK, TRAVIS R.           Tr. Ct. No. fO>2W^ MAILED FROM 2^^2,^66-01
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.        ~_ •
                                                                    Abel Acosta, Clerk
                              TRAVIS R. TRAWEEK
                              LEWIS UNIT - TDC # 1412455
                              P. O. BOX 9000
                              WOODVILLE, TX 75990